Exhibit 10.1


 


 


 
THE COMTECH TELECOMMUNICATIONS CORP.
 
 
2000 STOCK INCENTIVE PLAN
 
 
AMENDED AND RESTATED
 
 
EFFECTIVE OCTOBER 18, 2009
 


(Incorporating Amendments Effective on or Before November 9, 2009)
 

 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

  Page  
ARTICLE I PURPOSE
5        
ARTICLE II DEFINITIONS
5  
2.1            "Acquisition Event"
5  
2.2            "Affiliate"
5  
2.3            "Award" 
5  
2.4            "Board" 
5  
2.5            "Cause" 
5  
2.6            "Change in Control"
6  
2.7            "Code" 
6  
2.8            "Committee" 
6  
2.9            "Common Stock"
6  
2.10          "Company"
6  
2.11          "Consultant"
6  
2.12          "Detrimental Activity" 
6  
2.13          "Disparagement" 
7  
2.14          "Disability" 
7  
2.15          "Effective Date"
7  
2.16          "Eligible Employee" 
7  
2.17          "Exchange Act" 
7  
2.18          "Family Member" 
7  
2.19          "Fair Market Value" 
7  
2.20          "Foreign Jurisdiction" 
8  
2.21          "Incentive Stock Option"
8  
2.22          "Limited Stock Appreciation Right"
8  
2.23          "Non-Employee Director" 
8  
2.24          "Non-Qualified Stock Option" 
8  
2.25          "Non-Tandem Stock Appreciation Right"
8  
2.26          "Other Stock-Based Award" 
8  
2.27          "Parent" 
8  
2.28          "Participant" 
8  
2.29          "Performance Criteria" 
8  
2.30          "Performance Cycle" 
8  
2.31          "Performance Goal" 
8  
2.32          "Performance Period" 
8  
2.33          "Performance Share" 
8  
2.34          "Performance Unit" 
8  
2.35          "Performance Unit Cycle" has the meaning set forth in Section 10.2
9  
2.36          "Plan"
9  
2.37          "Reference Stock Option"
9  
2.38          "Restricted Stock" 
9  
2.39          "Restriction Period"
9  
2.40          "Retirement"
9  

2.41          “Rule 16b-3” 
9  
2.42          “Section 162(m) of the Code” 
9  
2.43          “Section 409A of the Code” 
9  
2.44          “Securities Act” 
9  
2.45          “Stock Appreciation Right” or "SAR"
9  
2.46          “Stock Option” or "Option"
9  
2.47          “Subsidiary” 
9  

 
2

--------------------------------------------------------------------------------


 
2.48          “Tandem Stock Appreciation Right” 
9  

2.49          “Ten Percent Stockholder” 
9  
2.50          “Termination of Consultancy” 
9  
2.51          “Termination of Directorship” 
10  
2.52          “Termination of Employment” 
10  
2.53          “Transfer” 
10        
ARTICLE III ADMINISTRATION 
10  
3.1            The Committee 
10  
3.2            Grants of Awards 
10  
3.3            Guidelines 
11  
3.4            Decisions Final 
11  
3.5            Reliance on Counsel 
11  
3.6            Procedures 
11  
3.7            Designation of Consultants/Liability
12        
ARTICLE IV SHARE AND OTHER LIMITATIONS 
12  
4.1            Shares
12  
4.2            Changes
14  
4.3            Minimum Purchase Price 
15  
4.4            Assumption of Awards 
15        
ARTICLE V ELIGIBILITY 
15  
5.1            General Eligibility 
15  
5.2            Incentive Stock Options 
15  
5.3            Non-Employee Directors 
15        
ARTICLE VI STOCK OPTIONS 
15  
6.1            Stock Options 
15  
6.2            Grants 
15  
6.3            Terms of Stock Options 
15        
ARTICLE VII STOCK APPRECIATION RIGHTS 
17  
7.1            Tandem Stock Appreciation Rights 
17  
7.2            Terms and Conditions of Tandem Stock Appreciation Rights 
17  
7.3            Non-Tandem Stock Appreciation Rights 
18  
7.4            Terms and Conditions of Non-Tandem Stock Appreciation Rights 
18  
7.5            Limited Stock Appreciation Rights 
19        
ARTICLE VIII RESTRICTED STOCK 
20  
8.1            Awards of Restricted Stock 
20  
8.2            Awards and Certificates 
20  
8.3            Restrictions and Conditions on Restricted Stock Awards 
20        
ARTICLE IX PERFORMANCE SHARES 
21  
9.1            Award of Performance Shares 
21  

9.2            Terms and Conditions 
22        
ARTICLE X CASH INCENTIVE AWARDS AND PERFORMANCE UNITS 
23  
10.1          Cash Incentive Awards 
23  
10.2          Awards of Performance Units 
23  
10.3          Terms and Conditions 
23        
ARTICLE XI OTHER STOCK-BASED AWARDS 
25  
11.1          Other Awards 
25  
11.2          Terms and Conditions 
25        
ARTICLE XII NON-TRANSFERABILITY AND TERMINATION  OF EMPLOYMENT/CONSULTANCY
26  
12.1          Non-Transferability 
26  
12.2          Termination of Employment or Termination of Consultancy 
26        
ARTICLE XIII NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTS 
27  
13.1          Stock Options 
27  

 

3

--------------------------------------------------------------------------------


 
13.2          Grants 
27  

13.3          Non-Qualified Stock Options 
28  
13.4          Terms of Stock Options 
28  
13.5          Termination of Directorship 
28  
13.6          Acceleration of Exercisability 
29  
13.7          Changes
29        
ARTICLE XIV CHANGE IN CONTROL PROVISIONS 
29  
14.1          Benefits 
29  
14.2          Change in Control 
30        
ARTICLE XV TERMINATION OR AMENDMENT OF PLAN 
31        
ARTICLE XVI UNFUNDED PLAN 
32  
16.1          Unfunded Status of Plan 
32        
ARTICLE XVII GENERAL PROVISIONS 
32  
17.1          Legend 
32  
17.2          Other Plans 
32  
17.3          Right to Employment/Consultancy 
32  
17.4          Withholding of Taxes 
32  
17.5          Listing and Other Conditions
32  
17.6          Governing Law 
33  
17.7          Construction 
33  
17.8          Other Benefits 
33  
17.9          Costs 
33  
17.10             No Right to Same Benefits 
33  
17.11             Death/Disability 
33  
17.12             Section 16(b) of the Exchange Act 
33  
17.13             Section 409A of the Code 
33  
17.14             Severability of Provisions 
34  
17.15             Headings and Captions 
34        
ARTICLE XVIII EFFECTIVE DATE OF PLAN 
34        
ARTICLE XIX TERM OF PLAN 
34  

 
 
 
4

--------------------------------------------------------------------------------

 

 
THE COMTECH TELECOMMUNICATIONS CORP.
 
2000 STOCK INCENTIVE PLAN

 
AMENDED AND RESTATED
 
EFFECTIVE OCTOBER 18, 2009
 
 
ARTICLE I
 
PURPOSE
 
The purpose of The Comtech Telecommunications Corp. 2000 Stock Incentive Plan is
to enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company: (i) to offer employees of, and Consultants
to, the Company and its Affiliates stock-based incentives and other equity
interests in the Company and cash-based incentive Awards, thereby creating a
means to attract, retain, motivate and reward such individuals and, through
awards with a value based on the value of Company stock, to strengthen the
mutuality of interests between such individuals and the Company's stockholders;
and (ii) to make equity based awards to Non-Employee Directors, thereby creating
a means to attract, retain and reward such Non-Employee Directors and strengthen
the mutuality of interests between Non-Employee Directors and the Company's
stockholders.
 
ARTICLE II
 
DEFINITIONS
 
For purposes of this Plan, the following terms shall have the following
meanings:
2.1 "Acquisition Event" has the meaning set forth in Section 4.2(d).
 
2.2 "Affiliate" means each of the following: (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
and (iv) any other entity in which the Company or any of its Affiliates has a
material equity interest and which is designated as an "Affiliate" by resolution
of the Committee.
 
2.3 "Award" means any award under this Plan of any:   (i) Stock Option;
(ii) Stock Appreciation Right; (iii) Restricted Stock; (iv) Performance Share;
(v) Performance Unit; (vi) Other Stock-Based Award; (vii) other award providing
benefits similar to (i) through (vi) designed to meet the requirements of a
Foreign Jurisdiction; or (viii) cash incentive Award awarded under Section
10.1.  An Award other than a cash incentive Award is referred to as an “Equity
Award.”
 
2.4 "Board" means the Board of Directors of the Company.
 
2.5 "Cause" means, with respect to a Participant's Termination of Employment or
Termination of Consultancy:  (i) in the case where there is no employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the
 
5

--------------------------------------------------------------------------------


 
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define "cause" (or words of like import)), termination
due to a Participant's commission of a fraud or a felony in connection with his
or her duties as an employee of the Company or an Affiliate, willful misconduct
or any act of disloyalty, dishonesty, fraud, breach of trust or confidentiality
as to the Company or an Affiliate or any other act which is intended to cause or
may reasonably be expected to cause economic or reputational injury to the
Company or an Affiliate; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines "cause" (or words of like
import), as defined under such agreement; provided, however, that with regard to
any agreement that conditions "cause" on occurrence of a change in control, such
definition of "cause" shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter.  With respect to a
Participant's Termination of Directorship, "cause" shall mean an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.
 
2.6 "Change in Control" has the meaning set forth in Article XIII or Article
XIV, as applicable.
 
2.7 "Code" means the Internal Revenue Code of 1986, as amended.  Any reference
to any section of the Code shall also be a reference to any successor provision.
 
2.8 "Committee" means:  (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more Non-Employee Directors, each of whom is intended to be,
to the extent required by Rule 16b-3, a "non-employee director" as defined in
Rule 16b-3 and, to the extent required by Section 162(m) of the Code and any
regulations thereunder, an "outside director" as defined under Section 162(m) of
the Code; provided, however, that if and to the extent that no Committee exists
which has the authority to administer this Plan, the functions of the Committee
shall be exercised by the Board and all references herein to the Committee
shall  be deemed to be references to the Board; and (b) with respect to the
application of this Plan to Non-Employee Directors, the Board.
 
2.9 "Common Stock" means the common stock, $.10 par value per share, of the
Company.
 
2.10 "Company" means Comtech Telecommunications Corp., a Delaware corporation,
and its successors by operation of law.
 
2.11 "Consultant" means any advisor or consultant to the Company or its
Affiliates.
 
2.12 "Detrimental Activity" means  (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company's or its Affiliate's business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates, acquired
by a Participant prior to the Participant's Termination;  (b) activity while
employed that results, or if known could result, in the Participant's
Termination that is classified by the Company as a Termination for
Cause;  (c) any attempt, directly or indirectly, to solicit, induce or hire (or
the identification for solicitation, inducement or hire) any non-clerical
employee of the Company or its Affiliates to be employed by, or to perform
services for, the Participant or any person or entity with which the Participant
is associated (including, but not limited to, due to the Participant's
employment by, consultancy for, equity interest in, or creditor relationship
with such person or entity) or any person or entity from which the Participant
receives direct or indirect compensation or fees as a result of such
solicitation, inducement or hire (or the identification for solicitation,
inducement or hire) without, in all cases, written authorization from the
Company;  (d) any attempt, directly or indirectly, to solicit in a competitive
manner any current or prospective customer of the Company or its Affiliates
without, in all cases, written authorization from the Company;  (e) the
Participant's Disparagement, or inducement of others to do so, of the Company or
its Affiliates or their past and present officers, directors, employees or
products;  (f) without written authorization from the Company, the rendering of
services for any organization, or engaging, directly or indirectly, in any
business, which is competitive with the Company or its Affiliates,
 
6

--------------------------------------------------------------------------------


 
or which organization or business, or the rendering of services to such
organization or business, is otherwise prejudicial to or in conflict with the
interests of the Company or its Affiliates, or (g) breach of any agreement
between the Participant and the Company or an Affiliate (including, without
limitation, any employment agreement or non-competition or non-solicitation
agreement).  Unless otherwise determined by the Committee at grant, Detrimental
Activity shall not be deemed to occur after the end of the one-year period
following the Participant's Termination.   For purposes of subsections (a), (c),
(d) and (f) above, the Chief Executive Officer and the General Counsel of the
Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.
 
2.13 "Disparagement" means making comments or statements to the press, the
Company's or its Affiliates' employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which would
adversely affect in any manner:  the conduct of the business of the Company or
its Affiliates (including, without limitation, any products or business plans or
prospects), or the business reputation of the Company or its Affiliates, or any
of their products, or their past or present officers, directors or employees.
 
2.14 "Disability" means, with respect to an Eligible Employee, Consultant or
Non-Employee Director, a permanent and total disability, as determined by the
Committee in its sole discretion, provided that in no event shall any disability
that is not a permanent and total disability, as defined in Section 22(e)(3) of
the Code, shall be treated as a Disability.  A Disability shall only be deemed
to occur at the time of the determination by the Committee of the
Disability.  Notwithstanding the foregoing, for Awards that are subject to
Section 409A of the Code, Disability shall mean that a Participant is disabled
under Section 409A(a)(2)(C)(i) of the Code.
 
2.15 "Effective Date" means the effective date of this Plan as defined in
Article XVIII.
 
2.16 "Eligible Employee" means each employee of the Company or an Affiliate.
 
2.17 "Exchange Act" means the Securities Exchange Act of 1934, as amended.  Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.
 
2.18 "Family Member" shall mean "family member" as defined in Section A1(a)(5)
of the general instructions of Form S-8.
 
2.19 "Fair Market Value" means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date, the
last sales price for the Common Stock or the average of trading prices for
Common Stock on the applicable date, as specified by the Committee:  (i) as
reported on the principal national securities exchange on which it is then
traded or The Nasdaq Stock Market LLC or (ii) if not traded on any such national
securities exchange or The Nasdaq Stock Market LLC as quoted on an automated
quotation system sponsored by the National Association of Securities Dealers,
Inc.  If the Common Stock is not readily tradable on a national securities
exchange, The Nasdaq Stock Market LLC or any automated quotation system
sponsored by the National Association of Securities Dealers, Inc., its Fair
Market Value shall be set in good faith by the Committee.  Notwithstanding
anything herein to the contrary, "Fair Market Value" means the price for Common
Stock set by the Committee in good faith based on reasonable methods set forth
under Section 422 of the Code and the regulations thereunder including, without
limitation, a method utilizing the average of prices of the Common Stock
reported on the principal national securities exchange on which it is then
traded during a reasonable period designated by the Committee.  For purposes of
the grant of any Stock Option or Stock Appreciation Right, the applicable date
shall be the date of grant of the Stock Option or Stock Appreciation Right
(which must be at or after the date on which such grant is duly authorized) or,
if so specified by the Committee, the latest trading date for which the last
sales price or average trading price is available at the time of grant, provided
that for purposes of the exercise of any Stock Option or Stock Appreciation
Right, the applicable date shall be the date a notice of exercise is received by
the Secretary of the Company or, if not a day on which the applicable market is
open, the next day that it is open.  For purposes of the conversion of a
Performance Unit to shares of Common
 
7

--------------------------------------------------------------------------------


 
Stock for reference purposes, the applicable date shall be the date determined
by the Committee in accordance with Section 10.2
 
2.20 "Foreign Jurisdiction" means any jurisdiction outside of the United States
including, without limitation, countries, states, provinces and localities.
 
2.21 "Incentive Stock Option" means any Stock Option awarded to an Eligible
Employee under this Plan intended to be and designated as an "Incentive Stock
Option" within the meaning of Section 422 of the Code.
 
2.22 "Limited Stock Appreciation Right" means an Award of a limited Tandem Stock
Appreciation Right or a Non-Tandem Stock Appreciation Right made pursuant to
Section 7.5 of this Plan.
 
2.23 "Non-Employee Director" means a director of the Company who is not an
active employee of the Company or an Affiliate and who is not an officer,
director or employee of the Company or any Affiliate.
 
2.24 "Non-Qualified Stock Option" means any Stock Option awarded under this Plan
that is not an Incentive Stock Option.
 
2.25 "Non-Tandem Stock Appreciation Right" means a Stock Appreciation Right
entitling a Participant to receive an amount in cash or Common Stock (as
determined by the Committee in its sole discretion) equal to the excess
of:  (i) the Fair Market Value of a share of Common Stock as of the date such
right is exercised, over (ii) the aggregate exercise price of such right.
 
2.26 "Other Stock-Based Award" means an Award of Common Stock and other Awards
made pursuant to Article XI that are valued in whole or in part by reference to,
or are payable in or otherwise based on, Common Stock, including, without
limitation, an Award valued by reference to performance of an Affiliate.
 
2.27 "Parent" means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.
 
2.28 "Participant" means any Eligible Employee or Consultant to whom an Award
has been made under this Plan and each Non-Employee Director of the Company;
provided, however, that a Non-Employee Director shall be a Participant for
purposes of the Plan solely with respect to awards of Stock Options pursuant to
Article XIII.
 
2.29 "Performance Criteria" has the meaning set forth in Exhibit A.
 
2.30 "Performance Cycle" has the meaning set forth in Section 10.1.
 
2.31 "Performance Goal" means the objective performance goals established by the
Committee in accordance with Section 162(m) of the Code and based on one or more
Performance Criteria.
 
2.32 "Performance Period" has the meaning set forth in Section 9.1.
 
2.33 "Performance Share" means an Award made pursuant to Article IX of this Plan
of the right to receive Common Stock or, as determined by the Committee in its
sole discretion, cash of an equivalent value at the end of the Performance
Period or thereafter.
 
2.34 "Performance Unit" means an Award made pursuant to Article X of this Plan
of the right to receive a fixed dollar amount, payable in cash or Common Stock
(or a combination of both) as determined by the Committee in its sole
discretion, at the end of a specified Performance Unit Cycle or thereafter.
 
8

--------------------------------------------------------------------------------


 
2.35 "Performance Unit Cycle" has the meaning set forth in Section 10.2.
 
2.36 "Plan" means The Comtech Telecommunications Corp. 2000 Stock Incentive
Plan.
 
2.37 "Reference Stock Option" has the meaning set forth in Section 7.1.
 
2.38 "Restricted Stock" means an Award of shares of Common Stock under this Plan
that is subject to restrictions under Article VIII.
 
2.39 "Restriction Period" has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock.
 
2.40 "Retirement" means a Termination of Employment or Termination of
Consultancy other than a termination for Cause or due to death or Disability by
a Participant at or after age 65 or such earlier date after age 50 as may be
approved by the Committee with regard to such Participant.  With respect to a
Participant's Termination of Directorship, Retirement shall mean the failure to
stand for reelection or the failure to be reelected at or after a Participant
has attained age 65 or, with the consent of the Board, before age 65 but after
age 50.
 
2.41 "Rule 16b-3" means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provisions.
 
2.42 "Section 162(m) of the Code" means Section 162(m) of the Code and any
Treasury regulations thereunder.
 
2.43 "Section 409A of the Code" means Section 409A of the Code and any Treasury
regulations thereunder.
 
2.44 "Securities Act" means the Securities Act of 1933, as amended.  Any
reference to any section of the Securities Act shall also be a reference to any
successor provision.
 
2.45 "Stock Appreciation Right" or "SAR" means the right pursuant to an Award
granted under Article VII.
 
2.46 "Stock Option" or "Option" means any option to purchase shares of Common
Stock granted to Eligible Employees or Consultants under Article VI or to
Non-Employee Directors under Article XIII.
 
2.47 "Subsidiary" means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
 
2.48 "Tandem Stock Appreciation Right" means a Stock Appreciation Right
entitling the holder to surrender to the Company all (or a portion) of a Stock
Option in exchange for an amount in cash or Common Stock (as determined by the
Committee in its sole discretion) equal to the excess of:  (i) the Fair Market
Value, on the date such Stock Option (or such portion thereof) is surrendered,
of the Common Stock covered by such Stock Option (or such portion thereof), over
(ii) the aggregate exercise price of such Stock Option (or such portion
thereof).
 
2.49 "Ten Percent Stockholder" means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.
 
2.50 "Termination of Consultancy" means, with respect to a Consultant, that the
Consultant is no longer acting as a consultant to the Company or an
Affiliate.  In the event an entity shall cease to be an Affiliate, there shall
be deemed a Termination of Consultancy of any individual who is not
 
9

--------------------------------------------------------------------------------


 
otherwise a Consultant to the Company or another Affiliate at the time the
entity ceases to be an Affiliate.  In the event that a Consultant becomes an
Eligible Employee upon the termination of his consultancy, the Committee, in its
sole and absolute discretion, may determine that no Termination of Consultancy
shall be deemed to occur until such time as such Consultant is no longer a
Consultant or an Eligible Employee.
 
2.51 "Termination of Directorship" means, with respect to a Non-Employee
Director, that the Non-Employee Director has ceased to be a director of the
Company.
 
2.52 "Termination of Employment" means:  (i) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (ii) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate.  In the event that an Eligible Employee becomes a Consultant
upon the termination of his employment, the Committee, in its sole and absolute
discretion, may determine that no Termination of Employment shall be deemed to
occur until such time as such Eligible Employee is no longer an Eligible
Employee or a Consultant.
 
2.53 "Transfer" means anticipate, alienate, attach, sell, assign, pledge,
encumber, charge, hypothecate or otherwise transfer and “Transferred” has a
correlative meaning.
 
 
ARTICLE III
 
ADMINISTRATION
 
3.1 The Committee.  The Plan shall be administered and interpreted by the
Committee.  If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements of Rule 16b-3 and Section 162(m) of the Code shall not
affect the validity of Awards, grants, interpretations or other actions of the
Committee.
 
3.2 Grants of Awards.  The Committee shall have full authority to grant to
Eligible Employees and Consultants, pursuant to the terms of this
Plan:  (i) Stock Options; (ii) Tandem Stock Appreciation Rights and Non-Tandem
Stock Appreciation Rights; (iii) Restricted Stock; (iv) Performance Shares;
(v) Performance Units; (vi) Other Stock-Based Awards; (vii) other awards
providing benefits similar to (i) through (vi) designed to meet the requirements
of Foreign Jurisdictions; and (viii) cash incentive Awards under Section
10.1.  All Equity Awards shall be granted by, confirmed by, and subject to the
terms of, a written agreement executed by the Company and the Participant.  In
particular, the Committee shall have the authority:
 
(a) to select the Eligible Employees and Consultants to whom Awards may from
time to time be granted hereunder;
 
(b) to determine whether and to what extent Awards, including any combination of
two or more Awards, are to be granted hereunder to one or more Eligible
Employees or Consultants;
 
(c) to determine, in accordance with the terms of this Plan, the number of
shares of Common Stock to be covered by each Equity Award granted hereunder;
 
(d) to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof and any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);
 
10

--------------------------------------------------------------------------------


 
(e) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.3(d) or,
with respect to Stock Options granted to Non-Employee Directors, Section
13.4(d);
 
(f) to the extent permitted by law, to determine whether, to what extent and
under what circumstances to provide loans (which shall bear interest at the rate
the Committee shall provide) to Eligible Employees and Consultants in order to
exercise Stock Options under this Plan or to purchase Awards under this Plan
(including shares of Common Stock);
 
(g) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option, whether a Stock Appreciation Right is a Tandem Stock
Appreciation Right or Non-Tandem Stock Appreciation Right or whether an Award is
intended to satisfy Section 162(m) of the Code;
 
(h) to determine whether to require an Eligible Employee or Consultant, as a
condition of the granting of any Award, not to sell or otherwise dispose of
shares of Common Stock acquired pursuant to the exercise of an Option or an
Award for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Option or Award;
 
(i) to modify, extend or renew an Award, subject to Article XV
herein,  provided, however, that if an Award is modified, extended or renewed
and thereby deemed to be the issuance of a new Award under the Code or the
applicable accounting rules, the exercise price of an Award may continue to be
the original exercise price even if less than the Fair Market Value of the
Common Stock at the time of such modification, extension or renewal; provided
further, however, that such Award may be restructured to comply with Section
409A of the Code to avoid any adverse tax consequences, to the extent
applicable.
 
3.3 Guidelines.  Subject to Article XV hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of this Plan and
any Award issued under this Plan (and any agreements relating thereto); and to
otherwise supervise the administration of this Plan.  The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of this Plan.  The Committee may
adopt special guidelines and provisions for persons who are residing in, or
subject to, the taxes of, Foreign Jurisdictions to comply with applicable tax
and securities laws and may impose any limitations and restrictions that it
deems necessary to comply with the applicable tax and securities laws of such
Foreign Jurisdictions.  To the extent applicable, this Plan is intended to
comply with Section 162(m) of the Code and the applicable requirements of Rule
16b-3 and shall be limited, construed and interpreted in a manner so as to
comply therewith.
 
3.4 Decisions Final.  Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with this Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.
 
3.5 Reliance on Counsel.  The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.
 
3.6 Procedures.  If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable.  A majority of the Committee members shall constitute a quorum.  All
determinations of the Committee shall be made by a majority of its members.  
 
11

--------------------------------------------------------------------------------


 
Any decision or determination reduced to writing and signed by all the Committee
members in accordance with the By-Laws of the Company, shall be fully as
effective as if it had been made by a vote at a meeting duly called and
held.  The Committee shall keep minutes of its meetings and shall make such
rules and regulations for the conduct of its business as it shall deem
advisable.
 
3.7 Designation of Consultants/Liability.
 
(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of this Plan and may
grant authority to officers to execute agreements or other documents on behalf
of the Committee.
 
(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of this Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.  Expenses incurred by the Committee
in the engagement of any such counsel, consultant or agent shall be paid by the
Company.  The Committee, its members and any employee of the Company designated
pursuant to paragraph (a) above shall not be liable for any action or
determination made in good faith with respect to this Plan.  To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee shall be liable for any action or determination
made in good faith with respect to this Plan or any Award granted under it.  To
the maximum extent permitted by applicable law or the Certificate of
Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer and member or former member of the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim with the approval of
the Company), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer's, member's or former member's own fraud or bad faith.  Such
indemnification shall be in addition to any rights of indemnification the
officers, directors or members or former officers, directors or members may have
under applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate.  Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.
 
 
ARTICLE IV
 
SHARE AND OTHER LIMITATIONS
 
4.1 Shares.
 
(a) General Limitation.  The aggregate number of shares of Common Stock which
may be issued or used for reference purposes under this Plan or with respect to
which Equity Awards may be granted shall not exceed 8,962,500 shares of Common
Stock (subject to any increase or decrease pursuant to Section 4.2) with respect
to all types of Equity Awards (such aggregate number of shares includes shares
already issued pursuant to Equity Awards granted under the Plan since its
original inception).  The shares of Common Stock available under this Plan may
be either authorized and unissued Common Stock or Common Stock held in or
acquired for the treasury of the Company.  If any Stock Option or Stock
Appreciation Right granted under this Plan expires, terminates or is canceled
for any reason without having been exercised in full or, with respect to Stock
Options, the Company repurchases any Stock Option, the number of shares of
Common Stock underlying such unexercised or repurchased Stock Option or any
unexercised Stock Appreciation Right shall again be available for the purposes
of Equity Awards under this Plan.  If any shares of Restricted Stock,
Performance Shares or Performance Units awarded under this Plan to a Participant
are forfeited or repurchased by the Company for any reason, the number of
forfeited or repurchased shares of Restricted Stock, Performance Shares or
Performance Units shall again be available for the purposes of Equity Awards
under this Plan.  If a Tandem Stock Appreciation Right is granted or a Limited
 
12

--------------------------------------------------------------------------------


 
Stock Appreciation Right is granted in tandem with a Stock Option, such grant
shall only apply once against the maximum number of shares of Common Stock which
may be issued under this Plan. In determining the number of shares of Common
Stock available for Equity Awards, if Common Stock has been exchanged by a
Participant as full or partial payment of exercise price or withholding taxes,
or if the number shares of Common Stock otherwise deliverable has been reduced
for the payment of exercise price or withholding taxes, the number of shares of
Common Stock exchanged as payment for the payment of exercise price or
withholding taxes, or reduced, shall again be available for purposes of Equity
Awards under this Plan.
 
(b) Individual Participant Limitations.  (i)  The maximum number of shares of
Common Stock subject to any Award of Stock Options, Stock Appreciation Rights,
Performance Shares or shares of Restricted Stock for which the grant of such
Award or the lapse of the relevant Restriction Period is subject to the
attainment of Performance Goals in accordance with Section 8.3(a)(ii) herein
which may be granted under this Plan during any fiscal year of the Company to
each Eligible Employee or Consultant shall be 225,000 shares per type of Award
(which shall be subject to any increase or decrease pursuant to Section 4.2),
provided that the maximum number of shares of Common Stock for all types of
Equity Awards does not exceed 225,000 (which shall be subject to any increase or
decrease pursuant to Section 4.2) during any fiscal year of the Company.  If a
Tandem Stock Appreciation Right is granted or a Limited Stock Appreciation Right
is granted in tandem with a Stock Option, it shall apply against the Eligible
Employee's or Consultant's individual share limitations for both Stock
Appreciation Rights and Stock Options.
 
(ii) There are no annual individual Eligible Employee or Consultant share
limitations on Restricted Stock for which the grant of such Award or the lapse
of the relevant Restriction Period is not subject to attainment of Performance
Goals in accordance with Section 8.3(a)(ii) hereof.
 
(iii) Performance Units payable solely in cash shall be deemed to be cash
incentive awards subject to the limitation in Section 4.1(b)(v), and Performance
Units payable in cash or in shares of Common Stock shall be subject to the
limitation in Section 4.1(b)(i) unless the Committee has, no later than the time
performance goals are specified for the Performance Units, designated such
Performance Units as cash incentive awards potentially settleable in shares, in
which case the Performance Units shall be subject to the limitation in Section
4.1(b)(v).
 
(iv) The individual Participant limitations set forth in this Section 4.1(b)(i)
– (iv) shall be cumulative; that is, to the extent that shares of Common Stock
for which Equity Awards are permitted to be granted to an Eligible Employee or a
Consultant during a fiscal year are not covered by an Award to such Eligible
Employee or Consultant in a fiscal year, the number of shares of Common Stock
available for Equity Awards to such Eligible Employee or Consultant shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.
 
(v) The maximum potential amount earnable under all cash incentive Awards
granted under this Plan for any fiscal year of the Company to each Eligible
Employee shall be such Eligible Employee’s “Annual Limit,” which in each fiscal
year shall be $4 million plus the amount of the Eligible Person's unused Annual
Limit as of the close of the previous fiscal year.  This limitation is separate
and not affected by the number of Awards granted during such fiscal year subject
to the limitations under Section 4.1(b)(i) – (iv).  For this purpose, (i) the
potential amount earnable means the maximum amount potentially payable, without
regard to whether it is to be paid currently or on a deferred basis or continues
to be subject to any service requirement or other non-performance condition,
(ii) a Participant's Annual Limit is used to the extent an amount may be
potentially earned or paid under a cash incentive Award, regardless of whether
such amount is in fact earned or paid, and (iii) a cash incentive Award is
“granted” for the earliest fiscal year included in the Performance Cycle for
that Award, regardless of whether the terms of the Award do or do not create a
 
13

--------------------------------------------------------------------------------


 
legal right on the part of the Participant ultimately to receive a payment with
respect to such Award.

 
4.2 Changes.
 
(a) The existence of this Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation of the Company or any Affiliate, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or any Affiliate, any sale or transfer
of all or part of the assets or business of the Company or any Affiliate or any
other corporate act or proceeding.
 
(b) Subject to the provisions of Section 4.2(d), in the event of any such change
in the capital structure or business of the Company by reason of any stock
split, reverse stock split, stock dividend, combination or reclassification of
shares, recapitalization, or other change in the capital structure of the
Company, merger, consolidation, spin-off, reorganization, partial or complete
liquidation, issuance of rights or warrants to purchase any Common Stock or
securities convertible into Common Stock, or any other corporate transaction or
event having an effect similar to any of the foregoing and effected without
receipt of consideration by the Company, then the aggregate number and kind of
shares which thereafter may be issued under this Plan, the number and kind of
shares or other property (including cash) to be issued upon exercise of an
outstanding Stock Option or other Awards granted under this Plan and the
purchase price thereof shall be appropriately adjusted consistent with such
change in such manner as the Committee may deem equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, Participants
under this Plan, and any such adjustment determined by the Committee in good
faith shall be final, binding and conclusive on the Company and all Participants
and employees and their respective heirs, executors, administrators, successors
and assigns.
 
(c) Fractional shares of Common Stock resulting from any adjustment in Options
or Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half.  No
cash settlements shall be made with respect to fractional shares eliminated by
rounding.  Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of this
Plan.
 
(d) In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company's outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company's assets (all of the foregoing being referred to as "Acquisition
Events"), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options and Stock Appreciation Rights, effective as of the
date of the Acquisition Event, by delivering notice of termination to each
Participant at least 30 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise in full all of his or her
Stock Options and Stock Appreciation Rights that are then outstanding (without
regard to any limitations on exercisability otherwise contained in the Stock
Option or Award Agreements), but any such exercise shall be contingent upon and
subject to the occurrence of the Acquisition Event, and, provided that, if the
Acquisition Event does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void.
 
If an Acquisition Event occurs but the Committee does not terminate the
outstanding Stock Options and Stock Appreciation Rights pursuant to this Section
4.2(d), then the provisions of Section 4.2(b) shall apply.
 
14

--------------------------------------------------------------------------------


 
4.3 Minimum Purchase Price.  Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.
 
4.4 Assumption of Awards.  Awards that were granted prior to the Effective Date
under the (i) Comtech Telecommunications Corp. 1982 Incentive Stock Option Plan
(the "1982 Plan"), and (ii) the Comtech Telecommunications Corp. 1993 Incentive
Stock Option Plan, as amended, shall be transferred and assumed by this Plan as
of the Effective Date.  Notwithstanding the foregoing, such Awards shall
continue to be governed by the terms of the applicable agreement in effect prior
to the Effective Date.
 
 
ARTICLE V
 
ELIGIBILITY
 
5.1 General Eligibility.  All Eligible Employees and Consultants and prospective
employees of and Consultants to the Company and its Affiliates are eligible to
be granted Non-Qualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Performance Shares, Performance Units, Other Stock-Based Awards, awards
providing benefits similar to each of the foregoing designed to meet the
requirements of Foreign Jurisdictions under this Plan, and cash incentive
Awards.  Eligibility for the grant of an Award and actual participation in this
Plan shall be determined by the Committee in its sole discretion.  The vesting
and exercise of Awards granted to a prospective employee or Consultant are
conditioned upon such individual actually becoming an Eligible Employee or
Consultant.
 
5.2 Incentive Stock Options.  All Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under this Plan.  Eligibility for the grant of an Award and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.
 
5.3 Non-Employee Directors.  Non-Employee Directors are only eligible to receive
an Award of Stock Options in accordance with Article XIII of the Plan.
 
 
ARTICLE VI
 
STOCK OPTIONS
 
6.1 Stock Options.  Each Stock Option granted hereunder shall be one of two
types: (i) an Incentive Stock Option intended to satisfy the requirements of
Section 422 of the Code; or (ii) a Non-Qualified Stock Option.
 
6.2 Grants.  The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options or
both types of Stock Options (in each case with or without Stock Appreciation
Rights).  To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify, shall constitute a separate Non-Qualified Stock Option.  The Committee
shall have the authority to grant any Consultant one or more Non-Qualified Stock
Options (with or without Stock Appreciation Rights).  Notwithstanding any other
provision of this Plan to the contrary or any provision in an agreement
evidencing the grant of a Stock Option to the contrary, any Stock Option granted
to an Eligible Employee of an Affiliate (other than an Affiliate which is a
Parent or a Subsidiary) shall be a Non-Qualified Stock Option.
 
6.3 Terms of Stock Options.  Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:
 
15

--------------------------------------------------------------------------------


 
(a) Exercise Price.  The exercise price per share of Common Stock purchasable
under an Incentive Stock Option or a Stock Option intended to be
"performance-based" for purposes of Section 162(m) of the Code shall be
determined by the Committee at the time of grant, but shall not be less than
100% of the Fair Market Value of the share of Common Stock at the time of grant;
provided, however, that if an Incentive Stock Option is granted to a Ten Percent
Stockholder, the exercise price shall be no less than 110% of the Fair Market
Value of the Common Stock.  The exercise price per share of Common Stock
purchasable under a Non-Qualified Stock Option shall be determined by the
Committee; provided, that if the exercise price is less than 100% of the Fair
Market Value of the Common Stock at the time of grant it is intended that such
Award will be structured to comply with Section 409A of the Code, to the extent
applicable.
 
(b) Stock Option Term.  The term of each Stock Option shall be fixed by the
Committee; provided, however, that no Stock Option shall be exercisable more
than 10 years after the date such Stock Option is granted; and further provided
that the term of an Incentive Stock Option granted to a Ten Percent Stockholder
shall not exceed 5 years.
 
(c) Exercisability.  Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at grant.  If the Committee provides, in its discretion, that any Stock Option
is exercisable subject to certain limitations (including, without limitation,
that such Stock Option is exercisable only in installments or within certain
time periods), the Committee may waive such limitations on the exercisability at
any time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.
 
(d) Method of Exercise.  Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Stock Options may be
exercised in whole or in part at any time and from time to time during the Stock
Option term by giving written notice of exercise to the Secretary of the Company
specifying the number of shares to be purchased.  Such notice shall be
accompanied by payment in full of the purchase price as follows:  (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) to
the extent permitted by law, if the Common Stock is traded on a national
securities exchange, The Nasdaq Stock Market LLC or quoted on a national
quotation system sponsored by the National Association of Securities Dealers,
through a "cashless exercise" procedure whereby the Participant delivers
irrevocable instructions to a broker satisfactory to the Company to deliver
promptly to the Company an amount equal to the purchase price; or (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, the relinquishment of Stock Options or by payment in full or
in part in the form of Common Stock owned by the Participant (and for which the
Participant has good title free and clear of any liens and encumbrances) based
on the Fair Market Value of the Common Stock on the payment date as determined
by the Committee).  No shares of Common Stock shall be issued until payment
therefore, as provided herein, has been made or provided for.
 
(e) Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options.  In addition, if
an Eligible Employee does not remain employed by the Company, any Subsidiary or
any Parent at all times from the time an Incentive Stock Option is granted until
3 months prior to the date of exercise thereof (or such other period as required
by applicable law), such Stock Option shall be treated as a Non-Qualified Stock
Option.  Should any provision of this Plan not be necessary in order for the
Stock Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend this Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.
 
(f) Form, Modification, Extension and Renewal of Stock Options.  Subject to the
terms and conditions and within the limitations of this Plan, Stock Options
shall be evidenced by
 
16

--------------------------------------------------------------------------------


 
such form of agreement or grant as is approved by the Committee, and the
Committee may (i) modify, extend or renew outstanding Stock Options granted
under this Plan; provided that the rights of a Participant are not reduced
without his consent; provided further, that any such modification, extension or
renewal is intended to be structured to comply with Section 409A of the Code, to
the extent applicable, and (ii) accept the surrender of outstanding Stock
Options (up to the extent not theretofore exercised) and authorize the granting
of new Stock Options in substitution therefor (to the extent not theretofore
exercised).  Notwithstanding the foregoing, unless approved by stockholders of
the Company, (i) an outstanding Option or SAR may not be modified to reduce the
exercise price thereof, (ii) no new Option or SAR at a lower exercise price or
base price may be substituted for a surrendered Option or SAR, and (iii) no
other Award may be issued or cash may be paid in exchange for the surrender of
an Option or SAR at a time that the exercise or base price of such Option or SAR
exceeds the current Fair Market Value of a share of Common Stock or if such new
Award or cash has a value in excess of the then in-the-money value of the
surrendered Option or SAR, provided that adjustments or substitutions in
accordance with Section 4.2 are not subject to this stockholder approval
requirement.
 
(g) Other Terms and Conditions.  Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall deem appropriate including, without limitation,
permitting "reloads" such that the same number of Stock Options are granted as
the number of Stock Options exercised, shares used to pay for the exercise price
of Stock Options or shares used to pay withholding taxes ("Reloads").  With
respect to Reloads, the exercise price of the new Stock Option shall be the Fair
Market Value on the date of the "reload" and the term of the Stock Option shall
be the same as the remaining term of the Stock Options that are exercised, if
applicable, or such other exercise price and term as determined by the
Committee.
 
(h) Detrimental Activity.  Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of the Stock Option, all Stock Options (whether vested or
unvested) held by the Participant shall thereupon terminate and expire, (ii) as
a condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one year period
following the later of (x) Participant's Termination of Employment or (y) the
date the Stock Option is exercised, that any Stock Options shall be immediately
forfeited (whether or not then vested) and the Company shall be entitled to
recover from the Participant at any time within one year after the later of (x)
or (y), and the Participant shall pay over to the Company, an amount equal to
any gain realized as a result of the exercise of any Stock Options (whether at
the time of exercise or thereafter).
 
 
ARTICLE VII
 
STOCK APPRECIATION RIGHTS
 
7.1 Tandem Stock Appreciation Rights.  Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a "Reference Stock Option")
granted under this Plan ("Tandem Stock Appreciation Rights").  In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option.  In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.  Consultants shall not be eligible for a grant of Tandem
Stock Appreciation Rights granted in conjunction with all or part of an
Incentive Stock Option.
 
7.2 Terms and Conditions of Tandem Stock Appreciation Rights.  Tandem Stock
Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article XII and the following:
 
17

--------------------------------------------------------------------------------


 
(a) Term.  A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.
 
(b) Exercisability.  Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI and this Article VII.
 
(c) Method of Exercise.  A Tandem Stock Appreciation Right may be exercised by a
Participant by surrendering the applicable portion of the Reference Stock
Option.  Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section
7.2.  Stock Options which have been so surrendered, in whole or in part, shall
no longer be exercisable to the extent the related Tandem Stock Appreciation
Rights have been exercised.
 
(d) Payment.  Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
Common Stock equal in value to the excess of the Fair Market Value of one share
of Common Stock over the option price per share specified in the Reference Stock
Option, multiplied by the number of shares in respect of which the Tandem Stock
Appreciation Right shall have been exercised.
 
(e) Deemed Exercise of Reference Stock Option.  Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of this Plan on the
number of shares of Common Stock to be issued under this Plan.
 
(f) Detrimental Activity.  Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of Tandem Stock Appreciation Rights, all Tandem Stock Appreciation
Rights (whether vested or unvested) held by the Participant shall thereupon
terminate and expire, (ii) as a condition of the exercise of a Tandem Stock
Appreciation Right, the Participant shall be required to certify (or shall be
deemed to have certified) at the time of exercise in a manner acceptable to the
Company that the Participant is in compliance with the terms and conditions of
the Plan and that the Participant has not engaged in, and does not intend to
engage in, any Detrimental Activity, and (iii) in the event the Participant
engages in Detrimental Activity during the one year period following the later
of (x) Participant's Termination of Employment or (y) the date the Tandem Stock
Appreciation Right is exercised, that any Tandem Stock Appreciation Rights shall
be immediately forfeited (whether or not then vested) and the Company shall be
entitled to recover from the Participant at any time within one year after the
later of (x) or (y), and the Participant shall pay over to the Company, an
amount equal to any gain realized as a result of the exercise (whether at the
time of exercise or thereafter).
 
7.3 Non-Tandem Stock Appreciation Rights.  Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Option granted under this
Plan.
 
7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights.  Non-Tandem
Stock Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article XII and the following:
 
18

--------------------------------------------------------------------------------


 
(a) Term.  The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than ten (10) years after the date
the right is granted.
 
(b) Exercisability.  Non-Tandem Stock Appreciation Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant.  If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitation on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of  the installment exercise provisions or
acceleration of the time at which rights may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
 
(c) Method of Exercise.  Subject to whatever installment exercise and waiting
period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time and from
time to time during the term, by giving written notice of exercise to the
Company specifying the number of Non-Tandem Stock Appreciation Rights to be
exercised.
 
(d) Payment.  Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion at grant, or thereafter if no rights of a Participant are
reduced) equal in value to the excess of the Fair Market Value of one share of
Common Stock on the date the right is exercised over the Fair Market Value of
one share of Common Stock on the date the right was awarded to the Participant;
provided, that if payment is made in cash such payment shall be structured to
comply with Section 409A of the Code, to the extent applicable.
 
(e) Detrimental Activity.  Unless otherwise determined by the Committee at
grant, (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of Non-Tandem Stock Appreciation Rights, all Non-Tandem Stock
Appreciation Rights (whether vested or unvested) held by the Participant shall
thereupon terminate and expire, (ii) as a condition of the exercise of a Tandem
Stock Appreciation Right, the Participant shall be required to certify (or shall
be deemed to have certified) at the time of exercise in a manner acceptable to
the Company that the Participant is in compliance with the terms and conditions
of the Plan and that the Participant has not engaged in, and does not intend to
engage in, any Detrimental Activity, and (iii) in the event the Participant
engages in Detrimental Activity during the one year period following the later
of (x) Participant's Termination of Employment or (y) the date the Non-Tandem
Stock Appreciation Right is exercised, that any Non-Tandem Stock Appreciation
Rights shall be immediately forfeited (whether or not then vested) and the
Company shall be entitled to recover from the Participant at any time within one
year after the later of (x) or (y), and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter).
 
7.5 Limited Stock Appreciation Rights.  The Committee may, in its sole
discretion, grant a Tandem Stock Appreciation Right or a Non-Tandem Stock
Appreciation Right as a Limited Stock Appreciation Right.  Limited Stock
Appreciation Rights may be exercised only upon the occurrence of a Change in
Control or such other event as the Committee may, in its sole discretion,
designate at the time of grant or thereafter.  Upon the exercise of limited
Stock Appreciation Rights, except as otherwise provided in an Award agreement,
the Participant shall receive in cash or Common Stock, as determined by the
Committee, an amount equal to the amount (i) set forth in Section 7.2(d) with
respect to Tandem Stock Appreciation Rights, or (ii) set forth in Section 7.4(d)
with respect to Non-Tandem Stock Appreciation Rights, as applicable.
 
19

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
RESTRICTED STOCK
 
8.1 Awards of Restricted Stock.  Shares of Restricted Stock may be issued to
Eligible Employees or Consultants either alone or in addition to other Awards
granted under this Plan.  The Committee shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.  The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance goals, including established Performance Goals in
accordance with Section 162(m) of the Code, or such other factors as the
Committee may determine, in its sole discretion.
 
8.2 Awards and Certificates.  An Eligible Employee or Consultant selected to
receive Restricted Stock shall not have any rights with respect to such Award,
unless and until such Participant has delivered to the Company a fully executed
copy of the applicable Award agreement relating thereto and has otherwise
complied with the applicable terms and conditions of such Award.  Further, such
Award shall be subject to the following conditions:
 
(a) Purchase Price.  The purchase price of Restricted Stock shall be fixed by
the Committee.  Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.
 
(b) Acceptance.  Awards of Restricted Stock must be accepted within a period of
90 days (or such shorter period as the Committee may specify at grant) after the
Award date by executing a Restricted Stock Award agreement and by paying
whatever price (if any) the Committee has designated thereunder.
 
(c) Legend.  Each Participant receiving shares of Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
 
"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of The Comtech
Telecommunications Corp. 2000 Stock Incentive Plan (the "Plan") and an Agreement
entered into between the registered owner and the Company dated _______.  Copies
of such Plan and Agreement are on file at the principal office of the Company."
 
(d) Custody.  The Committee may require that any stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed and that, as a condition to the grant of such Award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.
 
8.3 Restrictions and Conditions on Restricted Stock Awards.  Shares of
Restricted Stock awarded pursuant to this Plan shall be subject to Article XII
and the following restrictions and conditions:
 
(a) Restriction Period; Vesting and Acceleration of Vesting.  (i) The
Participant shall not be permitted to Transfer shares of Restricted Stock
awarded under this Plan during the period or periods set by the Committee (the
"Restriction Period") commencing on the date of such Award, as
 
20

--------------------------------------------------------------------------------


 
set forth in the Restricted Stock Award agreement and such agreement shall set
forth a vesting schedule and any events which would accelerate vesting of the
shares of Restricted Stock.  Within these limits, based on service, attainment
of Performance Goals pursuant to Section 8.3(a)(ii) below and/or such other
factors or criteria as the Committee may determine in its sole discretion, the
Committee may provide for the lapse of such restrictions in installments in
whole or in part, or may accelerate the vesting of all or any part of any
Restricted Stock Award and/or waive the deferral limitations for all or any part
of any Restricted Stock Award.
 
(ii) Objective Performance Goals, Formulae or Standards.  If the grant of shares
of Restricted Stock or the lapse of restrictions is based on the attainment of
Performance Goals, the Committee shall establish the Performance Goals and the
applicable vesting percentage of the Restricted Stock Award applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain.  Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances.  With regard to a Restricted Stock Award that is
intended to comply with Section 162(m) of the Code, to the extent any such
provision would create impermissible discretion under Section 162(m) of the Code
or otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.  The applicable Performance Goals shall be based on one or more
of the Performance Criteria set forth in Exhibit A hereto.
 
(b) Rights as Stockholder.  Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.  The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.
 
(c) Lapse of Restrictions.  If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
certificates for such shares shall be delivered to the Participant.  All legends
shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law.
 
(d) Detrimental Activity.  Unless otherwise determined by the Committee at
grant, each Award of Restricted Stock shall provide that in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period following the later of Termination of Employment or any vesting of
Restricted Stock, the Committee may direct (at any time within one year
thereafter) that all unvested Restricted Stock shall be immediately forfeited to
the Company and that the Participant shall pay over to the Company an amount
equal to the gain realized at the time of vesting of any Restricted Stock.
 
 
ARTICLE IX
 
PERFORMANCE SHARES
 
9.1 Award of Performance Shares.  Performance Shares may be awarded either alone
or in addition to other Awards granted under this Plan.  The Committee shall, in
its sole discretion, determine the Eligible Employees and Consultants to whom
and the time or times at which such Performance Shares shall be awarded, the
duration of the period (the "Performance Period") during which, and the
conditions under which, a Participant's right to Performance Shares will be
vested and the other terms and conditions of the Award in addition to those set
forth in Section 9.2.
 
21

--------------------------------------------------------------------------------


 
    Each Performance Share awarded shall be referenced to one share of Common
Stock.  Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share Award upon the attainment of objective
Performance Goals established pursuant to Section 9.2(c) below and such other
non-performance based factors or criteria as the Committee may determine in its
sole discretion.
 
9.2 Terms and Conditions.  A Participant selected to receive Performance Shares
shall not have any rights with respect to such Awards, unless and until such
Participant has delivered a fully executed copy of a Performance Share Award
agreement evidencing the Award to the Company and has otherwise complied with
the following terms and conditions:
 
(a) Earning of Performance Share Award.  At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.
 
(b) Payment.  Following the Committee's determination in accordance with
subsection (a) above, shares of Common Stock or, as determined by the Committee
in its sole discretion, the cash equivalent of such shares shall be delivered to
the Participant, in an amount equal to such Participant's earned Performance
Share Award.  Notwithstanding the foregoing, except as may be set forth in the
agreement covering the Award, the Committee may, in its sole discretion and in
accordance with Section 162(m) of the Code, award an amount less than the earned
Performance Share Award and/or subject the payment of all or part of any
Performance Share Award to additional vesting and forfeiture conditions as it
deems appropriate.
 
(c) Objective Performance Goals, Formulae or Standards.  The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain.  Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances.  To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.  The applicable
Performance Goals shall be based on one or more of the Performance Criteria set
forth in Exhibit A hereto.
 
(d) Dividends and Other Distributions.  At the time of any Award of Performance
Shares, the Committee may, in its sole discretion, award an Eligible Employee or
Consultant the right to receive the cash value of any dividends and other
distributions that would have been received as though the Eligible Employee or
Consultant had held each share of Common Stock referenced by the earned
Performance Share Award from the last day of the first year of the Performance
Period until the actual distribution to such Participant of the related share of
Common Stock or cash value thereof.  Such amounts, if awarded, shall be paid to
the Participant as and when the shares of Common Stock or cash value thereof are
distributed to such Participant and, at the discretion of the Committee, may be
paid with interest from the first day of the second year of the Performance
Period until such amounts and any earnings thereon are distributed.  The
applicable rate of interest shall be determined by the Committee in its sole
discretion; provided, however, that for each fiscal year or part thereof, the
applicable interest rate shall not be greater than a rate equal to the four-year
U.S. Government Treasury rate on the first day of each applicable fiscal year.
 
(e) Detrimental Activity.  Unless otherwise determined by the Committee at
grant, each Award of Performance Shares shall provide that in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period following the later of Termination of Employment or any vesting of
Performance Shares, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Shares shall be immediately forfeited
to the
 
22

--------------------------------------------------------------------------------


 
Company and that the Participant shall pay over to the Company an amount equal
to the gain realized at the time of vesting of any Performance Shares.
 
 
ARTICLE X
 
CASH INCENTIVE AWARDS AND PERFORMANCE UNITS
 
           10.1 Cash Incentive Awards.  Cash incentive Awards may be awarded
either alone or in addition to other Awards granted under this Plan.  The
Committee shall, in its sole discretion, determine the Eligible Employees and
Consultants to whom and the time or times at which such cash incentive Awards
shall be awarded, the duration of the period (the "Performance Cycle") during
which, and the conditions under which, a Participant shall earn the cash
incentive Award and the other terms and conditions of the Award in addition to
those set forth in Section 10.3.  Cash incentive Awards granted with a
Performance Cycle of one year shall be designated as “Annual Incentive Awards.”
 
Cash incentive Awards shall be awarded in a dollar amount or a formula that will
ultimately yield a dollar amount, as determined by the Committee.  Except as
otherwise provided herein, the Committee shall condition the right to payment of
any cash incentive Award upon the attainment of at least one objective
Performance Goal established pursuant to Section 10.3(a) and such other factors
or criteria as the Committee may determine in its sole discretion.
 
Cash incentive Awards under this Section 10.1 may be settled and paid only if
stockholders of the Company previously have approved the amendment and
restatement of the Plan containing the authorization of cash incentive Awards in
this Section 10.1.
 
10.2 Awards of Performance Units.  Performance Units may be awarded either alone
or in addition to other Awards granted under this Plan.  The Committee shall, in
its sole discretion, determine the Eligible Employees and Consultants to whom
and the time or times at which such Performance Units shall be awarded, the
duration of the period (the "Performance Unit Cycle") during which, and the
conditions under which, a Participant's right to Performance Units will be
vested and the other terms and conditions of the Award in addition to those set
forth in Section 10.3.
 
Performance Units shall be awarded in a dollar amount determined by the
Committee and shall be converted to a referenced number of shares of Common
Stock based on the Fair Market Value of shares of Common Stock at the conversion
date designated by the Committee (such designation may occur at any time, but no
conversion may reference a market price from a date preceding the designation
date).
 
Upon conversion, each Performance Unit shall be referenced to one share of
Common Stock.  Except as otherwise provided herein, the Committee shall
condition the right to payment of any Performance Unit Award upon the attainment
of objective Performance Goals established pursuant to Section 10.3(a) and such
other non-performance based factors or criteria as the Committee may determine
in its sole discretion.  The cash value of any fractional Performance Unit Award
subsequent to conversion to shares of Common Stock shall be treated as a
dividend or other distribution under Section 10.3(e) to the extent any portion
of the Performance Unit Award is earned.
 
10.3 Terms and Conditions.  The cash incentive Awards or Performance Units
awarded pursuant to this Article 10 shall be subject to the following terms and
conditions:
 
(a) Performance Goals.  The Committee shall establish the objective Performance
Goal or Goals for the earning of cash incentive Awards or Performance Units
based on a Performance Cycle or Performance Unit Cycle applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable Performance Cycle or Performance Unit Cycle or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goal or Goals is substantially uncertain.  Such Performance Goals
may incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation,
 
23

--------------------------------------------------------------------------------


 
dispositions and acquisitions) and other similar type events or
circumstances.  To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.  The applicable
Performance Goals shall be based on one or more of the Performance Criteria set
forth in Exhibit A hereto.
 
(b) Vesting.  At the expiration of the Performance Cycle or Performance Unit
Cycle, the Committee shall determine and certify in writing the extent to which
the Performance Goals have been achieved, and the corresponding extent to which
a cash incentive Award or a Performance Unit has been earned in respect of each
Participant.
 
(c) Payment.  Subject to the applicable provisions of the Award agreement and
this Plan, at the expiration of the Performance Cycle or Performance Unit Cycle
or any vesting period extending beyond the Performance Cycle or Performance Unit
Cycle, cash or, with respect to Performance Units, shares of Common Stock (as
the Committee may determine in its sole discretion at grant, or thereafter if no
rights of a Participant are reduced), shall be delivered to the Participant in
payment of any earned and vested cash incentive Award or any earned and vested
Performance Units covered by the Performance Unit Award.  Notwithstanding the
foregoing, except as may be set forth in the agreement covering the Award, the
Committee may, in its sole discretion, and to the extent applicable and
permitted under Section 162(m) of the Code, award an amount less than the earned
cash incentive Award or earned Performance Unit Award and/or subject the payment
of all or part of any such Award to additional vesting and forfeiture conditions
or conditions mandating the deferral of settlement of the Award as it deems
appropriate.  If an Award is deferred such Award shall not increase (between the
date on which the Award is credited to any deferred compensation program
applicable to such Participant and the payment date) by an amount that would
result in such deferral being deemed as an “increase in the amount of
compensation” under Section 162(m) of the Code.
 
(d) Accelerated Vesting.  Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the date of earning or vesting of all or any part
of any cash incentive Award or Performance Unit Award and/or waive the deferral
limitations for all or any part of such Award, except that no acceleration or
waiver may affect the time of settlement of an Award that constitutes a deferral
of compensation under Section 409A of the Code except as permitted under
applicable regulations and guidance under Section 409A.
 
(e) Dividends and Other Distributions.  At the time of any Award of Performance
Units, the Committee may, in its sole discretion, award an Eligible Employee or
Consultant the right to receive the cash value of any dividends and other
distributions that would have been received as though the Eligible Employee or
Consultant had held each share of Common Stock referenced by the earned
Performance Unit Award from the last day of the first year of the Performance
Cycle or Performance Unit Cycle until the actual distribution to such
Participant of the related share of Common Stock or cash value thereof.  Such
amounts, if awarded, shall be paid to the Participant as and when the shares of
Common Stock or cash value thereof are distributed to such Participant and, at
the discretion of the Committee, may be paid with interest from the first day of
the second year of the Performance Cycle or Performance Unit Cycle until such
amounts and any earnings thereon are distributed.  The applicable rate of
interest shall be determined by the Committee in its sole discretion; provided,
however, that for each fiscal year or part thereof, the applicable interest rate
shall not be greater than a rate equal to the four-year U.S. Government Treasury
rate on the first day of each applicable fiscal year.
 
(f) Detrimental Activity. Unless otherwise determined by the Committee at grant,
each Award of Performance Units shall provide that in the event the Participant
engages in Detrimental Activity prior to, or during the one year period
following the later of Termination of Employment or any vesting of Performance
Units, the Committee may direct (at any time within one year thereafter) that
all unvested Performance Units shall be immediately forfeited to the Company and
that the
 
24

--------------------------------------------------------------------------------


 
Participant shall pay over to the Company an amount equal to the gain realized
at the time of vesting of any Performance Units which had vested in the period
referred to above.
 
 
ARTICLE XI
 
OTHER STOCK-BASED AWARDS
 
11.1 Other Awards.  Other Stock-Based Awards may be granted either alone or in
addition to or in tandem with Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units.
 
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be
awarded pursuant to such Awards, and all other conditions of the Awards.  The
Committee may also provide for the grant of Common Stock under such Awards upon
the completion of a specified performance
period.
 
11.2 Terms and Conditions.  Other Stock-Based Awards made pursuant to this
Article XI shall be subject to the following terms and conditions:
 
(a) Non-Transferability.  Subject to the applicable provisions of the Award
agreement and this Plan, shares of Common Stock subject to Awards made under
this Article XI may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
 
(b) Dividends.  Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Article XI shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion.
 
(c) Vesting.  Any Award under this Article XI and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.
 
(d) Waiver of Limitation.  The Committee may, in its sole discretion, waive in
whole or in part any or all of the limitations imposed hereunder (if any) with
respect to any or all of an Award under this Article XI.
 
(e) Price.  Common Stock or Other Stock-Based Awards issued on a bonus basis
under this Article XI may be issued for no cash consideration; Common Stock or
Other Stock-Based Awards purchased pursuant to a purchase right awarded under
this Article XI shall be priced as determined by the Committee.  Subject to
Section 4.3, the purchase price of shares of Common Stock or Other Stock-Based
Awards may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.  The
purchase of shares of Common Stock or Other Stock-Based Awards may be made on
either an after-tax or pre-tax basis, as determined by the Committee; provided,
however, that if the purchase is made on a pre-tax basis, such purchase shall be
made pursuant to a deferred compensation program established by the Committee,
which will be deemed a part of this Plan.
 
(f) Detrimental Activity.  Other Stock-Based Awards under this Article XI and
any Common Stock covered by any such Award shall be forfeited in the event the
Participant engages in Detrimental Activity under such conditions set forth by
the Committee in the Award agreement.
 
25

--------------------------------------------------------------------------------


 
ARTICLE XII
 
NON-TRANSFERABILITY AND TERMINATION
OF EMPLOYMENT/CONSULTANCY
 
12.1 Non-Transferability.  No Stock Option, Stock Appreciation Right,
Performance Unit, Performance Share or Other Stock-Based Award shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution.  All Stock Options and all Stock Appreciation Rights shall be
exercisable, during the Participant's lifetime, only by the Participant.  Tandem
Stock Appreciation Rights shall be Transferable, to the extent permitted above,
only with the underlying Stock Option.  Shares of Restricted Stock under Article
VIII may not be Transferred prior to the date on which shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.  No Award shall, except as otherwise specifically provided by law
or herein, be Transferable in any manner, and any attempt to Transfer any such
Award shall be void, and no such Award shall in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who shall be entitled to such Award, nor shall it be subject to attachment or
legal process for or against such person.  Notwithstanding the foregoing, the
Committee may determine at the time of grant or thereafter, that a Non-Qualified
Stock Option that is otherwise not transferable pursuant to this Section 12.1 is
transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee, except no transfer or
other disposition for value shall be permitted.  A Non-Qualified Stock Option
that is transferred to a Family Member pursuant to the preceding sentence may
not be subsequently transferred otherwise than by will or by the laws of descent
and distribution.
 
12.2 Termination of Employment or Termination of Consultancy.  The following
rules apply with regard to the Termination of Employment or Termination of
Consultancy of a Participant:
 
(a) Rules Applicable to Stock Options and Stock Appreciation Rights.  Unless
otherwise determined by the Committee at grant or, if no rights of the
Participant are reduced, thereafter:
 
(i) Termination by Reason of Death, Disability or Retirement.  If a
Participant's Termination of Employment or Termination of Consultancy is by
reason of death, Disability or Retirement, all Stock Options and Stock
Appreciation Rights held by such Participant may be exercised, to the extent
exercisable at the Participant's Termination of Employment or Termination of
Consultancy, by the Participant (or, in the case of death, by the legal
representative of the Participant's estate) at any time within a period of one
year from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated terms of such
Stock Options and Stock Appreciation Rights; provided, however, that, in the
case of Retirement, if the Participant dies within such exercise period, all
unexercised Stock Options and Non-Tandem Stock Appreciation Rights held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options and Non-Tandem Stock Appreciation Rights.
 
(ii) Involuntary Termination Without Cause.  If a Participant's Termination of
Employment or Termination of Consultancy is by involuntary termination without
Cause, all Stock Options and Stock Appreciation Rights held by such Participant
may be exercised, to the extent exercisable at Termination of Employment or
Termination of Consultancy, by the Participant at any time within a period of 90
days from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated term of such
Stock Options and Stock Appreciation Rights.
 
(iii) Voluntary Termination.  If a Participant's Termination of Employment or
Termination of Consultancy is voluntary (other than a voluntary termination
described in Section 12.2(a)(iv)(B) below), all Stock Options and Stock
Appreciation Rights held by such Participant may be exercised, to the extent
exercisable at Termination of Employment or Termination of
 
26

--------------------------------------------------------------------------------


 
Consultancy, by the Participant at any time within a period of 30 days from the
date of such Termination of Employment or Termination of Consultancy, but in no
event beyond the expiration of the stated terms of such Stock Options and Stock
Appreciation Rights.  Notwithstanding the foregoing, effective for Stock Options
and Stock Appreciation Rights granted on or after October 19, 2000, if a
Participant's Termination of Employment or Termination of Consultancy is
voluntary, all Stock Options and Stock Appreciation Rights held by such
Participant shall thereupon terminate and expire as of the date of such
Termination of Employment or Termination of Consultancy.
 
(iv) Termination for Cause.  If a Participant's Termination of Employment or
Termination of Consultancy (A) is for Cause or (B) is a voluntary termination
(as provided in subsection (iii) above) within 90 days after an event which
would be grounds for a Termination of Employment or Termination of Consultancy
for Cause, all Stock Options and Stock Appreciation Rights held by such
Participant shall thereupon terminate and expire as of the date of such
Termination of Employment or Termination of Consultancy.
 
(b) Rules Applicable to Restricted Stock.  Subject to the applicable provisions
of the Restricted Stock Award agreement and this Plan, upon a Participant's
Termination of Employment or Termination of Consultancy for any reason during
the relevant Restriction Period, all Restricted Stock still subject to
restriction will vest or be forfeited in accordance with the terms and
conditions established by the Committee at grant or thereafter.
 
(c) Rules Applicable to Performance Shares and Performance Units.  Subject to
the applicable provisions of the Award agreement and this Plan, upon a
Participant's Termination of Employment or Termination of Consultancy for any
reason during the Performance Period, the Performance Unit Cycle or other period
or restriction as may be applicable for a given Award, the Performance Shares or
Performance Units in question will vest (to the extent applicable and to the
extent permissible under Section 162(m) of the Code) or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or thereafter.
 
(d) Rules Applicable to Other Stock-Based Awards.  Subject to the applicable
provisions of the Award agreement and this Plan, upon a Participant's
Termination of Employment or Termination of Consultancy for any reason during
any period or restriction as may be applicable for a given Award, the Other
Stock-Based Awards in question will vest or be forfeited in accordance with the
terms and conditions established by the Committee at grant or thereafter.
 
 
ARTICLE XIII
 
NON-EMPLOYEE DIRECTOR STOCK OPTION GRANTS
 
13.1 Stock Options.  The terms of this Article XIII shall apply only to Stock
Options granted to Non-Employee Directors.
 
13.2 Grants.  Without further action by the Board or the stockholders of the
Company, each Non-Employee Director shall, subject to the terms of the Plan, be
granted:
 
(a) Stock Options to purchase 4,500 shares of Common Stock as of the date the
Non-Employee Director begins service as a Non-Employee Director on the Board
(subject to increase or decrease pursuant to Section 4.2), provided that the
Non-Employee Director began service on or after the Effective Date; and
 
(b) In addition to Stock Options granted pursuant to (a) above, Stock Options to
purchase 12,500 shares of Common Stock as of June 2 of each year (subject to
increase or decrease pursuant to Section 4.2), commencing June 2, 2009, provided
he or she has not, as of such day, experienced a Termination of Directorship and
provided further that he or she has been a Non-Employee Director for at least
six months as of such June 2 date. Effective as of November 9, 2009,
 
27

--------------------------------------------------------------------------------


 
in the case of a Non-Employee Director who has not been such for at least six
months as of such June 2 date, he or she shall be entitled to a prorated grant
of Stock Options to purchase shares of Common Stock in an amount equal to the
product of 12,500 and a fraction, the numerator of which is the number of months
such Non-Employee Director served as such (counting, for this purpose, any
partial month of service as one month) and the denominator of which is six.
 
13.3 Non-Qualified Stock Options.  Stock Options granted under this Article XIII
shall be Non-Qualified Stock Options.
 
13.4 Terms of Stock Options.  Stock Options granted under this Article XIII
shall be subject to the following terms and conditions, and shall be in such
form and contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Board shall deem desirable:
 
(a) Stock Option Price.  The Stock Option price per share of Common Stock
purchasable under a Stock Option shall equal 100% of the Fair Market Value of
the share of Common Stock at the time of grant.
 
(b) Stock Option Term.  The term of each Stock Option granted (i) prior to
August 1, 2005 shall be ten (10) years and (ii) on or after August 1, 2005 shall
be five (5) years.
 
(c) Exercisability.  Stock Options granted to Non-Employee Directors pursuant to
Section 13.2 shall vest and become exercisable (i) on the first anniversary of
date of grant for Stock Options granted prior to August 1, 2005 and (ii) in
installments over a three (3) year period, commencing on the date of grant for
Stock Options granted on or after August 1, 2005, at the rate of 25% effective
on the first and second anniversaries of the date of grant and 50% on the third
anniversary of the date of grant; provided that in any event the Stock Option
may become vested only during the continuance of his or her service as a
director of the Company.
 
(d) Method of Exercise.  Subject to whatever waiting period provisions apply
under subsection (c) above, Stock Options may be exercised in whole or in part
at any time and from time to time during the Stock Option term, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased.  Such notice shall be accompanied by payment in full of the purchase
price as follows:  (i) in cash or by check, bank draft or money order payable to
the Company; (ii) to the extent permitted by law, if the Common Stock is traded
on a national securities exchange, through a "cashless exercise" procedure
whereby the Participant delivers irrevocable instructions to a broker
satisfactory to the Company to deliver promptly to the Company an amount equal
to the purchase price; or (iii) such other arrangement for the satisfaction of
the purchase price, as the Board may accept.  If and to the extent determined by
the Board in its sole discretion at or after grant, payment in full or in part
may also be made in the form of Common Stock owned by the Participant (and for
which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date.  No shares of Common Stock shall be issued until payment, as provided
herein, therefore has been made or provided for.
 
(e) Form, Modification, Extension and Renewal of Stock Options.  Subject to the
terms and conditions and within the limitations of the Plan, a Stock Option
shall be evidenced by such form of agreement or grant as is approved by the
Board, and the Board may modify, extend or renew outstanding Stock Options
granted under the Plan (provided that the rights of a Participant are not
reduced without his consent).
 
13.5 Termination of Directorship.  The following rules apply with regard to
Stock Options upon the Termination of Directorship:
 
(a) Termination of Directorship by Reason of Death, Disability or Otherwise
Ceasing to be a Director.  Except as otherwise provided herein, upon the
Termination of Directorship by reason of death, Disability, resignation, failure
to stand for reelection or failure to be reelected or
 
28

--------------------------------------------------------------------------------


 
otherwise, all outstanding Stock Options exercisable and not exercised shall
remain exercisable to the extent exercisable on such date of Termination of
Directorship by the Participant or, in the case of death, by the Participant's
estate or by the person given authority to exercise such Stock Options by his or
her will or by operation of law, at any time prior to the expiration of the
stated term of such Stock Option.
 
(b) Cancellation of Options.  Except as provided in Section 13.6, no Stock
Options that were not exercisable as of the date of Termination of Directorship
shall thereafter become exercisable upon a Termination of Directorship for any
reason or no reason whatsoever, and such Stock Options shall terminate and
become null and void upon a Termination of Directorship.  If a Non-Employee
Director's Termination of Directorship is for Cause, all Stock Options held by
the Non-Employee Director shall thereupon terminate and expire as of the date of
termination.
 
13.6 Acceleration of Exercisability.  All Stock Options granted to a
Non-Employee Director and not previously exercisable shall become fully
exercisable upon such Director's death, and all Stock Options granted to
Non-Employee Directors and not previously exercisable shall become fully
exercisable immediately upon a Change in Control (as defined in Section 14.2).
 
13.7 Changes.
 
(a) The Awards to a Non-Employee Director shall be subject to Sections 4.2(a),
(b) and (c) of the Plan and this Section 13.7, but shall not be subject to
Section 4.2(d).
 
(b) If the Company shall not be the surviving corporation in any merger or
consolidation, or if the Company is to be dissolved or liquidated, then, unless
the surviving corporation assumes the Stock Options or substitutes new Stock
Options which are determined by the Board in its sole discretion to be
substantially similar in nature and equivalent in terms and value for Stock
Options then outstanding, upon the effective date of such merger, consolidation,
liquidation or dissolution, any unexercised Stock Options shall expire without
additional compensation to the holder thereof; provided, that, the Board shall
deliver notice to each Non-Employee Director at least 30 days prior to the date
of consummation of such merger, consolidation, dissolution or liquidation which
would result in the expiration of the Stock Options and during the period from
the date on which such notice of termination is delivered to the consummation of
the merger, consolidation, dissolution or liquidation, such Participant shall
have the right to exercise in full, effective as of such consummation, all Stock
Options that are then outstanding (without regard to limitations on exercise
otherwise contained in the Stock Options) but contingent on occurrence of the
merger, consolidation, dissolution or liquidation, and, provided that, if the
contemplated transaction does not take place within a 90 day period after giving
such notice for any reason whatsoever, the notice, accelerated vesting and
exercise shall be null and void and, if and when appropriate, new notice shall
be given as aforesaid.
 
 
ARTICLE XIV
 
CHANGE IN CONTROL PROVISIONS
 
14.1 Benefits.  In the event of a Change in Control of the Company, except as
otherwise provided by the Committee upon the grant of an Award, the Participant
shall be entitled to the following benefits:
 
(a) Except to the extent provided in the applicable Award agreement, the
Participant's employment agreement with the Company or an Affiliate, as approved
by the Committee, or other written agreement approved by the Committee (as such
agreement may be amended from time to time), (i) Equity Awards granted and not
previously exercisable shall become exercisable upon a Change in Control,
(ii) restrictions to which any shares of Restricted Stock granted prior to the
Change in Control are subject shall lapse upon a Change in Control, and
(iii) the conditions required
 
29

--------------------------------------------------------------------------------


 
for vesting of any unvested Performance Units and/or Performance Shares shall be
deemed to be satisfied upon a Change in Control.
 
(b) The Committee, in its sole discretion, may provide for the purchase of any
Stock Option by the Company or an Affiliate for an amount of cash equal to the
excess of the Change in Control Price (as defined below) of the shares of Common
Stock covered by such Stock Options, over the aggregate exercise price of such
Stock Options.  For purposes of this Section 14.1, Change in Control Price shall
mean the higher of (i) the highest price per share of Common Stock paid in any
transaction related to a Change in Control of the Company, or (ii) the highest
Fair Market Value per share of Common Stock at any time during the sixty (60)
day period preceding a Change in Control.
 
(c) Notwithstanding anything to the contrary herein, unless the Committee
provides otherwise at the time a Stock Option is granted hereunder or
thereafter, no acceleration of exercisability shall occur with respect to such
Stock Options if the Committee reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Stock Options shall be honored or
assumed, or new rights substituted therefore (each such honored, assumed or
substituted stock option hereinafter called an "Alternative Option"), by a
Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Option must meet the following criteria:
 
(i) the Alternative Option must be based on stock which is traded on an
established securities market, or which will be so traded within 30 days of the
Change in Control;
 
(ii) the Alternative Option must provide such Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Stock Option, including, but not limited to, an
identical or better exercise schedule; and
 
(iii) the Alternative Option must have economic value substantially equivalent
to the value of such Stock Option (determined at the time of the Change in
Control).
 
For purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation § 1.424-1 (and any
amendments thereto).
 
(d) Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting of an Award or accelerated lapsing
of restrictions on shares of Restricted Stock at any time.
 
14.2 Change in Control.  A "Change in Control" shall be deemed to have occurred:
 
(a) upon any "person" as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities;
 
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in paragraph (a), (c), or (d)
of this section) or a director whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such term is used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation
 
30

--------------------------------------------------------------------------------


 
of proxies or consents by or on behalf of a person other than the Board of
Directors of the Company whose election by the Board of Directors or nomination
for election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board of Directors;
 
(c) upon a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in (a) above)
acquires more than 50% of the combined voting power of the Company's then
outstanding securities shall not constitute a Change in Control of the Company;
or
 
(d) upon approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.
 
 
ARTICLE XV
 
TERMINATION OR AMENDMENT OF PLAN
 
Notwithstanding any other provision of this Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of this Plan (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Article XVII), or suspend or terminate it entirely, retroactively or otherwise;
provided, however, that, unless otherwise required by law or specifically
provided herein, the rights of a Participant with respect to Awards granted
prior to such amendment, suspension or termination, may not be impaired without
the consent of such Participant and, provided further, without the approval of
the shareholders of the Company in accordance with the laws of the State of
Delaware, to the extent required by the applicable provisions of Rule 16b-3 or
Section 162(m) of the Code, or, to the extent applicable to Incentive Stock
Options, Section 422 of the Code, no amendment may be made which would
(i) increase the aggregate number of shares of Common Stock that may be issued
under this Plan; (ii) increase the maximum individual Participant limitations
for a fiscal year under Section 4.1(b); (iii) change the classification of
employees or Consultants eligible to receive Awards under this Plan;
(iv) decrease the minimum option price of any Stock Option or Stock Appreciation
Right; (v) extend the maximum option period under Section 6.3; (vi) materially
alter the Performance Criteria for the Award of Restricted Stock, Performance
Units, Performance Shares or cash incentive Awards as set forth in Exhibit A; or
(vii) require stockholder approval in order for this Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code.  In no event may
this Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under this Plan,
decrease the minimum exercise price of any Stock Option or Stock Appreciation
Right, or to make any other amendment that would require stockholder approval
under the rules of any exchange or system on which the Company's securities are
listed or traded at the request of the Company.


The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder's consent.
 
31

--------------------------------------------------------------------------------


 
ARTICLE XVI
 
UNFUNDED PLAN
 
16.1 Unfunded Status of Plan.  This Plan is intended to constitute an "unfunded"
plan for incentive and deferred compensation.  With respect to any payments as
to which a Participant has a fixed and vested interest but which are not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.
 
 
ARTICLE XVII
 
GENERAL PROVISIONS
 
17.1 Legend.  The Committee may require each person receiving shares pursuant to
an Award under this Plan to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof.  In addition to any legend required by this Plan, the certificates for
such shares may include any legend which the Committee deems appropriate to
reflect any restrictions on Transfer.
 
All certificates for shares of Common Stock delivered under this Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities association system upon whose
system the Common Stock is then quoted, any applicable Federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 
17.2 Other Plans.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
17.3 Right to Employment/Consultancy.  Neither this Plan nor the grant of any
Award hereunder shall give any Participant or other employee or Consultant any
right with respect to continuance of employment or Consultancy by the Company or
any Affiliate, nor shall they be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant is
retained to terminate his employment or Consultancy at any time.
 
17.4 Withholding of Taxes.  The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld.  Upon the vesting of Restricted Stock, or upon
making an election under Code Section 83(b), a Participant shall pay all
required withholding to the Company.
 
Any such withholding obligation with regard to any Participant may be satisfied,
subject to the consent of the Committee, by reducing the number of shares of
Common Stock otherwise deliverable or by delivering shares of Common Stock
already owned.   Any fraction of a share of Common Stock required to satisfy
such tax obligations shall be disregarded and the amount due shall be paid
instead in cash by the Participant.
 
17.5 Listing and Other Conditions.
 
(a) As long as the Common Stock is listed on a national securities exchange or
system sponsored by a national securities association, the issue of any shares
of Common Stock pursuant to an Award shall be conditioned upon such shares being
listed on such exchange or system.  The
 
32

--------------------------------------------------------------------------------


 
Company shall have no obligation to issue such shares unless and until such
shares are so listed, and the right to exercise any Stock Option with respect to
such shares shall be suspended until such listing has been effected.
 
(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Stock Option shall be suspended until, in
the opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.
 
(c) Upon termination of any period of suspension under this Section 17.5, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.
 
17.6 Governing Law.  This Plan shall be governed and construed in accordance
with the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).
 
17.7 Construction.  Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
 
17.8 Other Benefits.  No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation, unless otherwise specifically stated in
such other benefit plan.
 
17.9 Costs.  The Company shall bear all expenses included in administering this
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.
 
17.10 No Right to Same Benefits.  The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.
 
17.11 Death/Disability.  The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant's death or Disability and to supply it with a copy of the will (in
the case of the Participant's death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of this Plan.
 
17.12 Section 16(b) of the Exchange Act.  All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3.  The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
this Plan and the transaction of business thereunder.
 
17.13 Section 409A of the Code.  This Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in a manner so as to
 
33

--------------------------------------------------------------------------------


 
comply therewith.  Notwithstanding anything herein to the contrary, any
provision in this Plan that is inconsistent with Section 409A of the Code shall
be deemed to be amended to comply with Section 409A of the Code and to the
extent such provision cannot be amended to comply therewith, such provision
shall be null and void.
 
17.14 Severability of Provisions.  If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.
 
17.15 Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.
 
 
ARTICLE XVIII
 
EFFECTIVE DATE OF PLAN
 
The Plan was originally adopted by the Board and effective on October 19, 1999,
subject to approval by the stockholders of the Company (which was obtained at
the stockholders meeting held on December 14, 1999).  The Plan was thereafter
amended and restated in accordance with the requirements of the laws of the
State of Delaware.  The Board approved the amendment and restatement of the Plan
on October 9, 2006 and such amended and restated plan became effective on
October 9, 2006, subject to approval of the provisions of this Plan adding a
cash incentive Award and re-approval of the Performance Criteria for
performance-based Equity Awards by the stockholders of the Company in accordance
with the requirements of the laws of the State of Delaware or such later date as
provided in the adopting resolution.  The stockholders of the Company approved
the amendments that were subject to stockholder approval at the stockholder
meeting held on December 5, 2006.  A further restatement of the Plan was
approved by the Board on December 6, 2007 which incorporated amendments
effective on November 9, 2007 (deleting the Plan provision authorizing the
Committee with the authority to buy out previously granted stock options based
on terms and conditions established by the Committee) and on December 6, 2007
(increasing the number of shares available for grant of Awards under the Plan by
850,000).  A further restatement of the Plan was approved by the Board on June
2, 2009 which incorporated amendments effective on June 2, 2009 (changing the
date of grant of the annual grants of Stock Options to Non-Employee
Directors).  This restatement was approved by the Board on [     ] and
incorporates amendments effective on October 18, 2009 (increasing the number of
shares available for grant of Awards under the Plan by 2,375,000, adjusting the
maximum annual grant of Performance Units and the maximum annual potential
amount earnable under Performance Units, limiting the Committee's authority to
amend or substitute a SAR or to issue Awards or cash in exchange for an Option
or SAR in certain circumstances without stockholder approval, changing the
conversion method for Performance Units, clarifying Plan provisions in
compliance with Section 409A of the Code, and prohibiting any transfers or
dispositions of Non-Qualified Stock Options to Family Members for value),
certain of which were subject to the approval by the stockholders of the
Company.  The stockholders of the Company approved the amendments that were
subject to stockholder approval at the stockholder meeting held on December 9,
2009.


 
ARTICLE XIX
 
TERM OF PLAN
 
No Award shall be granted pursuant to this Plan on or after October 18, 2019,
but Awards granted prior to such date may extend beyond that date.  The
foregoing notwithstanding, any Awards (the vesting or payment of which is
conditioned on the satisfaction of Performance Criteria) intended to qualify as
"performance-based compensation" under Section 162(m) of the Code may be granted
until the date of the first Annual Meeting of Stockholders that occurs in the
fifth year following the year in which the Company's stockholders last
previously re-approved the Performance Criteria (even if this deadline extends
past the date at which other Awards may be granted under the Plan).


 
 
34

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PERFORMANCE CRITERIA
 
Performance Goals established for purposes of conditioning the grant of an Award
of Restricted Stock based on performance or the vesting of performance-based
Awards of Restricted Stock, Performance Units, Performance Shares and/or cash
incentive Awards shall be based on one or more of the following performance
criteria ("Performance Criteria"): (i) the attainment of certain target levels
of, or a specified percentage increase in, revenues, income before income taxes
and extraordinary items, net income, income before income tax and stock based
compensation expense, earnings before income tax, earnings before interest,
taxes, depreciation and amortization or a combination of any or all of the
foregoing; (ii) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax profits including, without limitation, that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company's bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee; (v) the attainment of target levels of or a
specified percentage increase in earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in return on capital employed or return on invested capital;
(vii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholders' equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels of or specified increases in the fair market value of
the shares of the Company's common stock; and (x) the growth in the value of an
investment in the Company's common stock assuming the reinvestment of
dividends.  For purposes of item (i) above, "extraordinary items" shall mean all
items of gain, loss or expense for the fiscal year determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to a
corporate transaction (including, without limitation, a disposition or
acquisition) or related to a change in accounting principle, all as determined
in accordance with standards established by Opinion No. 30 of the Accounting
Principles Board.  The Committee may specify that specific items of income or
expense may be included or excluded from the calculation of achievement of any
of the foregoing Performance Criteria.


In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations.  To the extent permitted
under Code Section 162(m), but only to the extent permitted under Code Section
162(m) (including, without limitation, compliance with any requirements for
stockholder approval), the Committee may:  (i) designate additional business
criteria on which the Performance Criteria may be based or (ii) adjust, modify
or amend the aforementioned business criteria.


 
 
35

--------------------------------------------------------------------------------

 
 